         Case 4:20-cr-00048-BMM Document 38 Filed 01/21/21 Page 1 of 1



                          IN UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA

UNITED STATES OF AMERICA                     )
                                             )      PETITION TO OPEN JUVENILE
                      VS.                    )      RECORDS / COURT DOCUMENTS
                                             )
AUSTIN LEE PIPE SR.                          )      DOCKET NO. CR 20-48-GF-BMM- 01



Whereas the above-named defendant entered a plea of Guilty to the offense of Assault Resulting
in Substantial Bodily Injury, in United States District Court for the District of Montana, and the
Court having ordered a Pre-Sentence Investigation into the Defendant’s background, the Petitioner
requests all juvenile and adult records pertaining to the defendant, including law enforcement,
Juvenile Court, County Probation, County Welfare, and Treatment Center records, be made
available.

                                                     Respectfully,

                                                     _________________________________
                                                     Peyton Jones
                                                     United States Probation Officer
                                                       01/20/2021
                                                     __________________________________
                                                     Date

                                 ======================
                                         ORDER
                                 ======================

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby
            21st
order this _______  day of January, 2021, the release of pertinent juvenile records held by any law
enforcement agency, juvenile court, probation office, welfare agency, or treatment center be
provided to the Petitioner or authorized agency of the United States Probation Office.

                                                     _________________________________
                                                     Honorable Brian Morris
                                                     Chief United States District Judge
